Citation Nr: 0512243	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  96-52 014	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had verified active duty from January to June 
1989, from March 1990 to March 1991, and from April 1991 to 
May 1993.  She also had subsequent periods of service in the 
Army National Guard.  The exact dates of any qualifying 
periods of active duty are in dispute.

This matter came before the Board of Veterans' Appeal (Board) 
on appeal from a decision of June 1995 by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, regional office 
(RO) which denied service connection for asthma.  

The Board remanded the case in February 1998 to afford the 
veteran an opportunity to have a hearing.  The Board remanded 
the case again in June 2000.  In January 2003, the Board 
performed additional development of evidence.  In September 
2004, the Board remanded the case to have the RO consider 
that additional evidence.  The case has now been returned to 
the Board.


FINDING OF FACT

On March 16, 2005, the Board was notified by the veteran's 
sister that the veteran died on December [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  Her sister notified the Board in March 2005 that the 
veteran had died on December [redacted], 2004.  The veteran's sister 
enclosed a copy of a report from a VA medical center dated in 
January 2005 verifying the death.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


